Citation Nr: 1000133	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-10 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a disability rating in excess of 10 
percent for shrapnel scars on back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in October 2006, 
a statement of the case was issued in March 2007, and a 
substantive appeal was received in April 2007.

In October 2009, the Veteran testified at a Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this proceeding is associated with the claims file.

The Board notes that during the October 2009 Board hearing, 
the Veteran testified that he believed he warranted 
entitlement to an earlier effective date for his service-
connected degenerative disc and joint disease, lumbar spine.  
This matter is referred to the RO for clarification and any 
necessary action.

Moreover, although reference to a disorder in medical records 
alone does not constitute a claim for VA benefits, the Board 
believes that medical evidence that is specifically developed 
in connection with a VA claim may reasonably raise a possible 
claim for additional benefits.  In this case, the medical 
evidence suggests a possible retained foreign body.  Although 
service connection has been established for degenerative disc 
and joint disease as well as for scars, both due to shrapnel 
wounds, it would appear that the possibility of a separate 
rating for muscle injury has been raised.  This matter is 
referred to the RO for clarification  and any necessary 
action. 

With regard to the issue of a higher rating for shrapnel 
scars on the back, the Board notes that new rating criteria 
are applicable to claims filed on or after October 23, 2008.  
See 38 C.F.R. § 4.118 (2009).  The Veteran's claim was filed 
prior to this date, so the previous rating criteria for scars 
are applicable to the present appeal. However, the Board 
directs the Veteran's attention to the fact that he may 
request review under the new rating criteria to determine if 
he is entitled to a higher rating under such new criteria.  

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current tinnitus is causally related to 
noise exposure during active military service.

2.  The Veteran's service-connected shrapnel scars on back is 
manifested by 10 to 12 scattered scars lateral to his 
thoracolumbar spine ranging from a few millimeters (mm.) to 2 
inches (in.) in size, no limitation of motion or loss of 
function, underlying soft tissue damage, no skin ulceration 
or breakdown over the scar, and tenderness on palpation.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred during the Veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303 (2009).

2.  The criteria for a disability rating in excess of 10 
percent for shrapnel scars on back have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.14, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify and assist claimants.

The Board notes initially that, because the Veteran's claim 
of service connection for tinnitus is being granted in this 
decision, any VCAA notice or assistance errors are rendered 
moot, and VCAA issues (with regard to the Veteran's tinnitus 
claim) are addressed in the service connection section.

I.  Notice

The VCAA provides that VA has a duty to notify claimants of 
any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).

The notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 484 (2006).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a 
letter dated in August 2006.  This notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence, as well as provided notice 
regarding disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board notes that in Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008), the Court clarified VA's notice obligations in 
increased rating claims.  The instant appeal originates, 
however, from a rating decision granting service connection 
and assigning an initial rating.  Consequently, Vasquez-
Flores is inapplicable.  Furthermore, the Board notes that 
the United States Court of Appeals for the Federal Circuit 
recently vacated the holding of the Veteran's Court in 
Vazquez-Flores, which required the VA to notify a veteran of 
alternative diagnostic codes or potential "daily life" 
evidence.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 
(Fed. Cir. 2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination).  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006). 



II.  Duty to Assist

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records and VA treatment records 
are on file.  The Board notes that the Veteran stated that he 
received treatment from the West Palm Beach VA Medical Center 
for his back shortly after being discharged from active duty 
service.  The Board finds that these records would not affect 
the Board's decision with regard to the Veteran's claim for 
entitlement to a disability rating in excess of 10 percent 
for shrapnel scars on back, since the Veteran's claim was not 
received by VA until July 2006.  There is no indication of 
relevant, outstanding records which would be pertinent to the 
Veteran's current rating claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded a VA examination in September 2006.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report is thorough and contains sufficient 
information to decide the issue on appeal.  Thus, the Board 
finds that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue of entitlement to a 
disability rating in excess of 10 percent for shrapnel scars 
on back and the appellant is not prejudiced by a decision on 
the claim at this time.  The matter of VCAA compliance with 
regard to the tinnitus issue is discussed later in this 
decision.

Service Connection

The Veteran is seeking entitlement to service connection for 
tinnitus, which he contends began during active duty.

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran contends that he is entitled to 
service connection for tinnitus as a result of acoustic 
trauma experienced during active duty.  The Veteran's DD Form 
214 states that his military occupational specialty in 
service was as a rifleman, and he received numerous awards 
and medals including the Combat Action Ribbon and the Purple 
Heart Medal.

In September 2006, a VA examination was administered in 
connection with this appeal, as well as for entitlement to 
service connection for bilateral hearing loss.  The examiner 
reviewed the Veteran's claims file.  During this examination, 
the Veteran reported that his in-service noise exposure 
included artillery shells and machine guns, and he denied 
using hearing protection.  The Veteran reported post-service 
noise exposure including heavy equipment noise in 
construction work and tractors and trailers.  The Veteran 
reported constant bilateral tinnitus.  The Veteran was unsure 
about the onset of his tinnitus, but stated that it began in 
the late 1970's.  The examiner concluded that the Veteran's 
tinnitus was not caused by or a result of his exposure to 
artillery shells and machine gun fire, given that there was 
no documentation of tinnitus or ear infections in the claims 
file.

During his October 2009 Board hearing, the Veteran provided 
testimony regarding his claimed tinnitus.  The Veteran 
testified that his tinnitus had its onset during service, and 
that he often experienced tinnitus while in combat.  The 
Veteran stated that during service he incurred significant 
noise exposure, including heavy artillery, mortars, tanks, 
helicopters, planes dropping bombs, and machine gun fights.  
The Veteran testified that he did not complain about hearing 
loss during service because he was trying to stay alive.  The 
Veteran stated that his tinnitus is constant.

The Board observes that the Veteran's DD Form 214 indicates 
that he served in combat, and the Veteran reported the he 
incurred acoustic trauma during active duty.  The Board finds 
the Veteran's statements to be credible, and the Board finds 
it reasonable to accept that the Veteran was exposed to 
significant acoustic trauma during service.

The Board notes that the examiner from the September 2006 VA 
examination stated that the Veteran had a history of 
tinnitus, and concluded that the Veteran's tinnitus was not 
related to his military noise exposure.  

The Board is somewhat troubled by the inconsistency between 
what the Veteran told the September 2006 examiner regarding 
the time of onset of tinnitus and what he testified to at the 
2009 Board hearing.  However, the Board testimony was taken 
under oath, and the Board finds no compelling reason to 
conclude that he was not truthful in giving sworn testimony.  
Moreover, the Veteran is competent to describe his exposure 
to loud sounds, and he is also competent to testify as to his 
experience of ringing in the ears.  See Charles v. Principi, 
16 Vet. App. 370, 374 (2002) (providing that ringing in the 
ears is capable of lay observation).  

In this case, the Board is presented with an evidentiary 
record which is not entirely clear.  Given the military 
documentation of his specialty and combat experience, the 
Board finds that the Veteran incurred noise exposure during 
service.  With regard to a nexus to service, the Veteran's 
statements regarding the discovery of tinnitus during service 
and experiencing tinnitus since service also appear to be 
credible.  The Board is unable to find that the preponderance 
of the evidence is against the Veteran's claim for 
entitlement to service connection for tinnitus.  The 
available evidence appears to be at least in a state of 
equipoise regarding a nexus to service.  Consequently, the 
benefit-of-the-doubt rule applies, and service connection for 
tinnitus is warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In closing, there is no need to undertake any review of 
compliance with the VCAA and implementing regulations in this 
case since there is no detriment to the Veteran as a result 
of any VCAA deficiency in view of the fact that the full 
benefit sought by the Veteran is being granted by this 
decision of the Board.  See generally 38 U.S.C.A. §§ 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  The Board 
also notes that RO letters in July 2006, August 2006, and 
June 2008 informed the Veteran of the manner in which 
disability ratings and effective dates are assigned.  Should 
the Veteran disagree with the RO's actions in this regard in 
effectuating the grant of service connection, he may always 
initiate an appeal with a timely notice of disagreement.

Increased Rating

Briefly, the Veteran contends that the severity of his 
service-connected shrapnel scars on his back warrants a 
higher disability rating.  This disability is currently rated 
as 10 percent disabling under 38 C.F.R. §  4.118, Diagnostic 
Code 7804 (2008).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a claim, 
VA shall give the benefit of the doubt to the claimant.  38 
U.S.C.A. § 5107.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The applicable rating criteria for skin disorders, to include 
scars, are found at 38 C.F.R. § 4.118.  During the pendency 
of this appeal for an increased rating, the criteria for 
evaluation of scars were amended as of October 23, 2008.  
However, the revisions are applicable to applications for 
benefits received by VA on or after October 23, 2008.  See 73 
Fed. Reg. 54,708 (Sept. 23, 2008).  Here, VA received the 
Veteran's claim in July 2006.  Therefore, only the pre- 
October 2008 version of the schedular criteria is applicable 
in this case. 
 
Diagnostic Code 7800 rates scars of the head, face, or neck 
based upon disfigurement, and does not apply in this case as 
the service-connected scar is located on the Veteran's back.
 
Diagnostic Code 7801 provides ratings for scars, other than 
the head, face, or neck, that are deep or that cause limited 
motion.  Scars that are deep or that cause limited motion in 
an area or areas exceeding 6 square inches (39 sq. cm.) are 
rated 10 percent disabling.  Scars in an area or areas 
exceeding 12 square inches (77 sq. cm.) are rated 20 percent 
disabling.  Note (1) to Diagnostic Code 7802 provides that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with 38 C.F.R. § 4.25.  Note (2) provides that 
a deep scar is one associated with underlying soft tissue 
damage. 
 
Diagnostic Code 7802 provides ratings for scars, other than 
the head, face, or neck, that are superficial or that do not 
cause limited motion.  Superficial scars that do not cause 
limited motion, in an area or areas of 144 square inches (929 
sq. cm.) or greater, are rated 10 percent disabling.  Note 
(1) to Diagnostic Code 7802 provides that scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage. 
 
Diagnostic Code 7803 provides a 10 percent rating for 
superficial unstable scars.  Note (1) to Diagnostic Code 7803 
provides that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) provides that a superficial scar is one not 
associated with underlying soft tissue damage.

Diagnostic Code 7804 provides a 10 percent evaluation for 
scars that are superficial and painful on examination.  Note 
(1) to Diagnostic Code 7804 provides that a superficial scar 
is one not associated with underlying soft tissue damage.  
Note (2) provides that a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation. (See 38 C.F.R. § 4.68 of this part on the 
amputation rule.)
 
Diagnostic Code 7805 provides that other scars are to be 
rated on limitation of function of affected part. 38 C.F.R. § 
4.118. 

The Veteran was afforded a VA examination for his shrapnel 
wound in September 2006.  Physical examination of the Veteran 
showed 10 to 12 scattered scars lateral to his thoracolumbar 
spine ranging from a few mm. to 2 in. in size.  The maximum 
width of the largest scar was 2 in., and the maximum length 
of the largest scar was 1 in.  The Veteran reported 
tenderness on palpation.  The examiner found adherence to the 
Veteran's underlying tissue, no limitation of motion or loss 
of function, underlying soft tissue damage, and no skin 
ulceration or breakdown over his scar.  An x-ray of the 
Veteran showed a small grouping of nodular densities within 
the left midlung laterally with the nodular densities 
measuring up to 6 mm.  The examiner stated that the lateral 
view x-ray suggested a posterior mediastinal mass measuring 
4.9 centimeters (cm.) by 3.7 cm.  The examiner further stated 
that a 6 mm. possibly metallic foreign body was located 
within the soft tissues of the left hemithorax laterally.

VA treatment records show that the Veteran was seen on 
numerous occasions for back pain related to residuals of his 
shrapnel wound and scars.

The Veteran is currently in receipt of the maximum rating for 
scars under Diagnostic Codes 7802, 7803, 7803, and 7804.  
Therefore, increased ratings are not possible under these 
Diagnostic Codes.  Additionally, as noted above, Diagnostic 
Codes 7800 is inappropriate as the Veteran's service-
connected scars are located on his back.  Furthermore, 
Diagnostic Codes 7801 is inapplicable as the medical evidence 
does not suggest that the Veteran's scars exceed 77 sq. cm.

The Board also notes that the RO granted service connection 
for degenerative disc and joint disease, lumbar spine 
associated with shrapnel scars on back in a July 2007 rating 
decision.  Therefore, Diagnostic Code 7805 is not 
appropriate, as the Veteran's limitation of function has 
already been separately evaluated.  See also 38 C.F.R. § 
4.14.

In light of the foregoing, the Board is unable to find that 
the medical evidence of record supports assignment of a 
disability rating greater than 10 percent for the Veteran's 
service-connected shrapnel scars on back.  Thus, a disability 
rating greater than 10 percent under Diagnostic Codes 7800 
through 7805 is not warranted.  Furthermore, there are no 
other alternative diagnostic codes under 38 C.F.R. § 4.71a 
that could apply to the Veteran's service-connected shrapnel 
scars on back.

In addition, staged ratings are not applicable, since at no 
point did the Veteran's shrapnel scars on back approximate 
the criteria for a higher rating.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

The Board also recognizes that, in general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
Veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the Veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the medical evidence and the symptoms described 
by the Veteran fit within the criteria found in Diagnostic 
Codes 7801 through 7805.  In short, the rating criteria 
contemplate not only his symptoms but the severity of his 
disability.  For these reasons, referral for extraschedular 
consideration is not warranted. 

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.3, but 
there is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a disability rating in excess of 10 percent.


ORDER

The appeal is denied in part and granted in part (subject to 
laws and regulations applicable to payment of VA monetary 
benefits) as follows:

Entitlement to service connection for tinnitus is warranted.

Entitlement to an evaluation in excess of 10 percent for the 
Veteran's service-connected shrapnel scars on back is not 
warranted.


REMAND

Briefly, the Veteran contends that he is entitled to service 
connection for bilateral hearing loss as a result of acoustic 
trauma incurred during active duty.  As noted above, the 
Board concedes that the Veteran incurred noise exposure 
during service.

The record shows that the Veteran incurred in-service 
shrapnel wounds as a result of incoming enemy grenades.  
Veteran contends that he incurred significant noise exposure 
during this incident as well as on other occasions during 
service, and that this noise exposure during service affected 
his hearing.  Additionally, the record shows that the Veteran 
received the Combat Action Ribbon and the Purple Heart Medal; 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable. 

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  See also 38 C.F.R. 
§ 3.304(d).

In September 2006, the Veteran underwent a VA medical 
examination in connection with this appeal.  The examiner 
diagnosed the Veteran with bilateral sensorineural hearing 
loss, and the Veteran met the criteria for hearing loss 
disability for VA purposes in both ears.  The examiner 
concluded that the Veteran's bilateral hearing loss was not 
caused by or the result of his in-service exposure to 
artillery shells and machine gun fire, given that the Veteran 
passed his separation whisper examination, and that he would 
have not passed the whisper examination with his current 
hearing loss disability.  The examiner also opined that the 
Veteran's mastoid surgery in the 1970's was the cause of his 
complete loss of hearing in the right ear.

Unfortunately, the Board finds that the September 2006 VA 
opinion is inadequate.  The Board notes at this point that 
the lack of any evidence that the veteran exhibited hearing 
loss during service is not fatal to his claim.  The laws and 
regulations do not require in service complaints of or 
treatment for hearing loss in order to establish service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Instead, as noted by the United States Court of 
Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....  For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Therefore, further action at the RO level is necessary to 
remedy this deficiency.  See Barr v. Nicholson, 21 Vet. App. 
303, 311-12 (2007).

Lastly, the Board notes that the Veteran testified in October 
2009 that he received treatment for his hearing from the West 
Palm Beach VA Medical Center shortly after being discharged 
from active duty service.  The Board observes that these VA 
treatment records (around 1970) are not associated with the 
claims file.  Thus, it appears that the Veteran may have 
received relevant treatment from the VA healthcare system, 
that some of the associated treatment records are not in the 
claims file, and that the treatment records would be 
pertinent to his claim.  VA is required to obtain VA 
treatment records relevant to the Veteran's claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As such, the RO 
should obtain VA treatment records relevant to the appeal.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records (not already of record) relevant 
to the appeal, specifically including 
treatment from the West Palm Beach VA 
Medical Center since December 1969.

2.  The RO should schedule the Veteran for 
a VA audiological examination to ascertain 
the nature and etiology of his claimed 
bilateral hearing loss.  It is imperative 
that the claims folder be reviewed in 
conjunction with the examination.  Any 
medically indicated special tests should 
be accomplished, and all special tests and 
clinical findings should be clearly 
reported. 

After reviewing the claims file and 
examining the Veteran, the examiner should 
offer an opinion as to whether any 
bilateral hearing loss identified is at 
least as likely as not (i.e., 50 percent 
or higher degree of probability) related 
to his active duty service or any incident 
therein.  The examiner should assume that 
the Veteran did in fact suffer acoustic 
trauma during service.  

All opinions and conclusions expressed 
must be supported by a complete rationale.

3.  After completion of the above, the RO 
should review the record and determine if 
the hearing g loss claim can be granted.  
The provisions of 38 U.S.C.A. § 1154(b) 
should be applied as appropriate.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


